Citation Nr: 1013644	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
service-connected coronary atherosclerosis, and herbicide 
agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension.  In December 2007 and 
July 2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein, including service-connected 
diabetes mellitus, service-connected coronary 
atherosclerosis, or herbicide agents.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active service, is not due to exposure to 
herbicides, and is not proximately due to or the result of or 
aggravated by his service-connected diabetes mellitus or 
service-connected coronary atherosclerosis.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents such as Agent Orange.  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  However, hypertension is 
not a listed diseases.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  The presumption of 
service connection may be rebutted by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his hypertension developed as a 
result of his service-connected diabetes mellitus.  
Alternatively, he contends that his hypertension is 
aggravated by his service-connected diabetes mellitus.  In 
addition, the record includes contentions that the Veteran's 
hypertension is related to his exposure to herbicide agents, 
and the contention that his hypertension developed as a 
result of his service-connected coronary atherosclerosis.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2009).  

The Veteran's service medical records are negative for a 
diagnosis of hypertension.  The Veteran's May 1969 pre-
induction examination shows a blood pressure reading of 
136/80.  His March 1971 separation examination shows a blood 
pressure reading of 122/86.  No diagnosis of hypertension was 
made during the Veteran's service.  Additionally, on 
separation examination, the Veteran's cardiovascular system 
was found to be normal.  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  The Veteran in this case had active service in 
Vietnam from January 1970 to March 1971.  Thus, the Veteran 
will be afforded the presumption of exposure to Agent Orange.

Only those diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2009) will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Hypertension is not a disease that has been associate with 
exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2009).  

The record reflects that the Veteran was diagnosed with 
hypertension in May 1999, after he suffered a myocardial 
infarction.  He was then diagnosed with diabetes mellitus in 
February 2001.  

In January 2009, a VA examiner opined that the Veteran's 
hypertension was re;ated to herbicide exposure.  That 
examiner stated that:

the underlying mechanism by which Agent 
Orange exposure results in type 2 
diabetes mellitus is by inducing insulin 
resistance.  Given the medical literature 
linking insulin resistance to 
hypertension, it is, therefore, logical 
to hypothesize that Agent Orange exposure 
may also increase the risk of 
hypertension.  Although the 
epidemiological evidence in support of 
this is hypothesis, is supportive but no 
entirely conclusive (see attached 
discussion), in this particular case, 
based on the above rationale.  This 
examiner cannot fully exclude the 
possibility that the Veteran's 
hypertension is due to prior agent orange 
exposure.  In this examiner's opinion the 
veteran's hypertension is as likely as 
not related to his prior exposure to 
Agent Orange.  It must be noted however, 
that hypertension has not been formally 
recognized by the Bureau of Veteran's 
Affairs as linked to Agent Orange.

In light of the examiner's proposed link between herbicide 
exposure and hypertension, and in taking into consideration 
that the theory had not been codified as a presumption under 
38 C.F.R. § 3.309(e) (2009), the Board requested a VHA 
opinion on the matter.

In December 2009, a VA endocrinologist reviewed the Veteran's 
claims file, including the above-stated medical opinion and 
cited medical articles, and concluded that it was less likely 
than not that the Veteran's hypertension was caused by 
herbicide exposure.  The physician explained that, although 
two epidemiological studies had proposed that exposure to 
herbicides increased the odds of developing hypertension, 
with Odds Ratios ranging from 1.32 to 2.52, such a 
relationship had not been confirmed in "proof of principle 
studies."  The examiner cited two articles that had 
completed health surveys and field research in order to 
determine the long-term effects associated with herbicide 
exposure in Vietnam Veterans.  The results demonstrated that 
Vietnam Veterans who had sprayed herbicide agents had higher 
ratios of certain diseases, including hypertension, than non-
Vietnam participants.  However, after reviewing those studies 
and the current medical research and analysis on the subject, 
the VA examiner concluded that while the link between 
herbicide exposure and hypertension had been proposed by the 
medical field, and in particular by those articles, the 
theory had not yet been confirmed in practical application 
studies, and was not an accepted medical principle.  
Therefore, it was her professional opinion, and the medical 
field tended to show, that there was no presumed link between 
Agent Orange exposure and the development of hypertension.  
Accordingly, the Veteran's hypertension could not be linked 
to herbicide exposure, and there was no other evidence to 
indicate that his hypertension was otherwise linked to such 
exposure. 

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case, the Board places higher probative value on the 
December 2009 VA opinion that the Veteran's hypertension is 
less likely than not related to herbicide exposure, rather 
than on the January 2009 VA opinion that the Veteran's 
hypertension was as likely as not related to Agent Orange.  
The January 2009 VA examiner specifically noted that the 
research linking hypertension and herbicide exposure, upon 
which he was basing his opinion, had not been accepted by VA 
because it was considered to be a hypothesis, and not a 
medical conclusion.  Furthermore, although the examiner's 
opinion is stated in terms of the likelihood of relationship 
being in equipoise, the remainder of the discussion relies 
upon speculation that Agent Orange "may" increase the risk of 
hypertension and the examiner's inability to exclude the 
possibility of a relationship.  While the examiner's opinion 
is that it is "as likely as not" that hypertension is related 
to exposure to Agent Orange, that opinion is based on 
speculation, as clearly stated by the examiner in discussing 
the rationale for the opinion.  A finding of service 
connection may not be based on a resort to speculation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship).  The Board therefore finds the January 2009 
opinion to be too speculative in nature to demonstrate that 
it is at least as likely as not that the Veteran's 
hypertension is due to herbicide exposure.  In contrast, the 
December 2009 VHA opinion made reference to these same 
studies and medical principles, but firmly believed that the 
current accepted medical research on the subject did not 
support a conclusion that the Veteran's development of 
hypertension was related to his herbicide exposure.  Because 
the Board places higher probative value on the December 2009 
VHA opinion, for the reasons discussed, the Board accordingly 
finds that service connection for the Veteran's hypertension 
based on herbicide exposure must be denied.  

The Veteran may establish service connection secondary to 
exposure to herbicide agents with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, in this case, the Veteran's service medical records 
do not evidence that hypertension was diagnosed in service, 
or on separation examination.  Therefore, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b) (2009).  As chronicity in service has 
not been established, a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim 
for service connection of his hypertension on a direct basis.  
38 C.F.R. § 3.303(b) (2009).

VA and private medical records dated from September 2003 to 
June 2004 reflect that the Veteran's hypertension was stable 
and treated with medications.  Although the record reflects 
continued treatment for hypertension, the Veteran's private 
and VA treating physicians have not related his hypertension 
to his service.

In this case, the first clinical evidence of record of a 
diagnosis of hypertension is dated in May 1999, approximately 
28 years after the Veteran's separation from service.  
Because of the length of time between his separation from 
service and the initial diagnosis, the Veteran is not 
entitled to service connection for hypertension on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and that weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, the Board finds that service connection 
for hypertension is not warranted on a direct basis.

The Veteran contends that his hypertension developed as a 
result of or was aggravated by his service-connected diabetes 
mellitus or his service-connected coronary atherosclerosis.

On September 2004 VA examination, the Veteran reported that 
his symptoms of hypertension included dizziness, headaches, 
and facial flushing.  He was taking a variety of medications 
to control his hypertension.  Diagnostic testing revealed a 
normal urinalysis.  Based upon a physical and diagnostic 
examination, and a review of the claims file, the examiner 
concluded that the Veteran's hypertension was not related to 
his diabetes mellitus.  In determining that the two 
conditions were separate from one another, the examiner found 
it be significant that there was no evidence of any renal 
involvement of his diabetes as evidenced by normal creatinine 
and micro-albumen levels.   

In October 2005, the Veteran submitted two opinions from his 
treating physicians in support of his claim.  The first 
stated that diabetes mellitus was a cause of hypertension.  
The second stated that it was very likely that the Veteran's 
diabetes contributed to or worsened his hypertension and its 
management. 

In January 2008, a VA examiner reviewed the Veteran's claims 
file and determined that the Veteran's hypertension was not 
related to his diabetes mellitus.  In so determining, the 
examiner explained that, in general, diabetes had not been 
shown to be a direct cause of the development of 
hypertension.  That being so, diabetes could cause renal 
failure, which in turn could cause hypertension.  However, a 
review of the Veteran's medical records reflected that on 
recent testing, renal function was normal.  Because there was 
no evidence of abnormal renal function or renal failure, a 
correlation between diabetes and hypertension could not be 
made.  The examiner reconciled that conclusion with the two 
private opinions, stating that, absent evidence of renal 
damage, medical research had not established that diabetes 
could cause or aggravate hypertension.

In February 2008, the Veteran's private physician stated that 
the long-term effect of renal damage by diabetes was not 
directly proportional to the Veteran's glycemic control.  The 
physician stated that was so because the Veteran was taking 
an antihypertensive medication which was considered to be 
renal-protective in the case of diabetes.  The physician 
further stated that, although diabetes may not have been the 
initial cause of the Veteran's hypertension, the 
"comorbidity complicated/worsened the hypertension by 
causing diabetic nephropathy." 

On January 2009 VA examination, the Veteran's hypertension 
was found to be under borderline control.  After physically 
examining the Veteran and reviewing the claims file, 
including all opinions of record, the examiner agreed with 
the January 2008 VA examiner, stating that, although diabetes 
mellitus and hypertension were linked through a common 
mechanism of insulin resistance, there was no direct causal 
link between the two conditions.  The examiner noted that, 
although the February 2008 private physician stated that the 
Veteran's diabetes complicated his hypertension by causing 
nephropathy, there was no supporting evidence of record that 
the Veteran had been diagnosed with diabetic nephropathy or 
suffered from any renal damage.  Further,  the examiner noted 
that the other two private opinions did not include any 
rationale supporting their theories.  

In an addendum to the opinion, the January 2009 examiner 
raised the possibility that the Veteran's hypertension was 
related to his service-connected coronary atherosclerosis.  
The examiner desired the Veteran to be tested for 
renovascualar hypertension.  However, a February 2009 MRI 
study ruled out such a relationship, as the Veteran was found 
not to have renal artery stenosis.  The examiner reviewed the 
MRI results and determined that they were normal. 

The Board requeted and additional opinion and a ecember 2009 
VA opinion addressed the issue.  After reviewing the claims 
file, the examiner opined that it was highly unlikely that 
the Veteran's hypertension was caused or aggravated by his 
service-connected diabetes.  In concluding there was no 
causation, the physician found it be significant that the 
Veteran's hypertension diagnosis proceeded his diabetes 
diagnosis.  She also explained that, although diabetes 
mellitus and hypertension belonged to a syndrome referred to 
as a metabolic syndrome, there was no medical evidence to 
support a cause and effect relationship between the two 
conditions.  She further noted that although insulin 
resistance may contribute to hypertension, the Veteran in 
this case was not severely insulin resistant, based on the 
fact that his diabetes was relatively well controlled on one 
single agent.  With regard to the theory of aggravation, the 
physician found it highly unlikely that the Veteran's 
hypertension was aggravated by his service-connected 
diabetes.  In so concluding, the physician explained that the 
Veteran's diabetes was controlled relatively well with one 
single agent, while his hypertension was not well controlled 
despite being treated with four agents, suggesting separate 
disease processes.  His insulin resistance was also not 
severe enough to effect his hypertension, and he did not 
suffer from diabetic nephropathy.  The examiner conceded that 
in patiens with diabetic nephropathy, renovascular damage 
could contribute and worsen hypertension, but that was not 
that case becaues the Veteran did not have any evidence of 
diabetic nephropathy.  Therefore, there was no evidence that 
his hypertension was aggravated by his diabetes. 

In this case, in determining the probative value of the 
various medical opinions of record, the Board places more 
probative weight on the September 2004, January 2008, January 
2009 VA, and December 2009 VA opinions, that the Veteran's 
hypertension was not related to his service-connected 
diabetes mellitus, rather than on the two October 2005 
private opinions and February 2008 private opinion that the 
Veteran's hypertension was caused or aggravated by his 
diabetes mellitus.  

Specifically, the two October 2005 opinions did not include a 
basis for their rationale.  Importantly, they do not offer an 
explanation as to how the Veteran's diabetes mellitus was 
caused or aggravated his hypertension, but instead merely 
stated that the relationship existed.  While the February 
2008 private physician clearly stated that the Veteran's 
diabetes mellitus aggravated his hypertension in the form of 
nephropathy, there is no evidence of record that the Veteran 
has been diagnosed with nephropathy, as was clearly stated by 
the January 2009 VA examiner and December 2009 VA physician 
to rebut that assertion.  Rather, the record has demonstrated 
that the renal testing has been shown to be normal on a 
number of occasions.  That theory also contradicts the 
private physician's other statement, namely that the 
Veteran's antihypertensive medication protected him from 
renal damage, thus lessening the credibility of the opinion.  
In contrast, the four VA opinions uniformly agreed that, 
absent evidence of renal damage or evidence that the 
Veteran's hypertension was affected by insulin resistance, a 
correlation between the development of hypertension or 
aggravation of hypertension due to diabetes mellitus could 
not be made.  In this case, the overwhelming evidence, four 
separate VA opinions, clearly demonstrates that the Veteran's 
hypertension was not caused or aggravated by his service-
connected diabetes mellitus.

Finally, with regard to the Veteran's claim that his 
hypertension was caused or aggravated by his coronary 
athersclerosis, the December 2009 VA opinion found it to be 
unlikely because the Veteran suffered from hypertension prior 
to his myocardial infarction.  Because the Veteran had not 
suffered from severe coronary artery disease with frequent 
admissions to the hospital for such symptoms as acute 
myocardial infarction, chest pains, or coronary syndrome, it 
was highly unlikely that his coronary athersclerosis had 
aggravated his hypertension.  After reviewing an MRI and MRA, 
the January 2009 VA examiner also determined that there was 
no relationship between the two diseases.  Accordingly, as 
there is no evidence to the contrary, the Board finds that 
service connection for hypertension as secondary to coronary 
atherosclerosis is not warranted because the evidence shows 
that it is unlikely that the service-connected coronary 
atherosclerosis caused or aggravated the hypertension.

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus and 
service-connected coronary atherosclerosis.  To the extent 
that the Veteran ascribes his current disorder to a service-
connected disability, however, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles); Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
hypertension is not subject to lay diagnosis.  The Veteran 
does not have the medical expertise to diagnose himself with 
hypertension, nor does he have the medical expertise to 
provide an opinion regarding the etiology.  In sum, the issue 
does not involve a simple diagnosis.  The Veteran is 
competent to report that he has been told of a diagnosis of 
hypertension, but, he is not competent to provide a medical 
opinion regarding the etiology.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  
Specifically, the preponderance of the evidence weighs 
against a finding that the Veteran's hypertension is 
proximately due to, the result of, or aggravated by his 
service-connected diabetes or service-connected coronary 
atherosclerosis.  The preponderance of the evidence is also 
against a finding that his hypertension is the result of 
exposure to herbicides.  As the preponderance of the evidence 
is against the Veteran's claim for service connection for his 
hypertension, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and March 2006, 
a rating decision in October 2004, a statement of the case in 
August 2005, and supplemental statements of the case in May 
2006, October 2006, March 2008, and November 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, service-connected 
coronary atherosclerosis, and herbicide agents,
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


